DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 21, 29 and 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Latti (US 2015/0122705 A1).
Latti (fig. 1, 5) teaches a system and method for sorting mineral material comprising:
(re: claim 21 and certain elements of claims 22-28) a material transport system configured to transport mineral material in a first direction (fig. 5, near 206; para. 7, 80-89 teaching that sorting device 206 is similar to sorter 100 shown in fig. 1 that shows mineral material transported in a first direction with a MR sensor 106 aligned in approximately transverse to the first direction);
one or more first sensors aligned approximately transverse to the first direction, wherein: the one or more first sensors generate first data signals (Id.);

 wherein: the second sensors generate second data signals that are different from the first data signals (Id.); 
one or more diverters positioned at a terminal end of the material transport system (Id. teaching particle sorter 214b); and
a signal processing system (108) configured to receive and process the first and second data signals from the one or more first sensors and the one or more second sensors, respectively, and direct each of the one or more diverters to a reject or accept position based on the signals received and processed (Id.).
(re: claims 29, 36) The claimed method steps are performed in the normal operation of the device cited above.
(re: claim 37) The claimed data signal processing component is taught above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 22-28, 30-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Latti (US 2015/0122705 A1) in view of Shiley et al. (“Shiley”)(US 2014/0088876), Wellwood (WO 2011/116417 A1) and legal precedent.
Latti as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 22-24, 30-32, 38-40) wherein: the signal processing system processes the first data signals to make a first mining material characteristic identification having a first confidence level associated therewith;
 the signal processing system processes the second data signals to make a second mining material characteristic identification having a second confidence level associated therewith, wherein the first mining material characteristic identification is the same or different as the second mining material characteristic identification; and
 the signal processing system uses the first mining material characteristic identification having the first confidence level associated therewith and the second mining material characteristic identification having the second confidence level associated therewith together to determine whether to direct the one or more diverters to the reject or accept position;
 (re: claims 25-28, 33-35) wherein the material transport system comprises:
 a first material transport system configured to transport mineral material; and
 -4-148066820.1Application No.: 16/673,533Docket No.: 080883-8005.USO3Preliminary Amendment under 37 CFR 1.115 a second material transport system configured to transport mineral material to the first material transport system,
 wherein the speed of the first material transport system and the second material transport system are set such that the second material transport system deposits mineral material on the first material transport system in a mono- layer; or
wherein the mineral material in the mono-layer is non co-linearly aligned; or

wherein the speed of the second material transport system is slower than the speed of the first material transport system.

Here, it is noted that Latti already teaches that it is known to use a material transport system with an approximately transverse sensor configuration and to combine multiple types of sensor data when identifying and sorting mineral particles (supra).  Shiley further teaches that when combining data streams from multiple sensor types to identify mineral particles that certain sensor types have a higher-utility, i.e., confidence level (fig. 2, 3, 6 showing different sensor types and related processor; para. 16-23, 33-35, 46-48 teaching that combining multiple sensor data streams allows multi-variate analysis and improved modeling and prediction of the mineral type).  Wellwood further teaches that it is well-known to combine data streams from multiple sensor types during mineral identification and sorting, wherein the sorting algorithm is designed to place greater weight, i.e., confidence, on different data streams (p. 1, ln. 18-p. 2, ln. 15; p. 4, ln. 15-p. 6; p. 10, ln. 30-p. 14).  Wellwood also teaches that is it well-known to convey the minerals in a heaped or mono-layer configuration based on the desired processing operation (fig. 2 showing multiple conveyors with mon-layer processing and p. 14, ln. 25+ and 19 teaching heap processing).  Indeed, the claimed features relating to the specific confidence level or relative conveyor speeds can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the mineral sorting arts as the desired of mineral product will control variations in the specific device features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and 
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in legal precedent as described above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Latti for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
April 20, 2021